MEMORANDUM DECISION                                                    FILED
                                                                        Aug 18 2016, 8:26 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                           CLERK
                                                                         Indiana Supreme Court
      precedent or cited before any court except for the                    Court of Appeals
                                                                              and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
      Sean P Hilgendorf                                      Gregory F. Zoeller
      South Bend, Indiana                                    Attorney General of Indiana
                                                             Caryn N. Szyper
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Tasha Subili,                                              August 18, 2016

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 71A03-1601-CR-212

              v.                                                 Appeal from the St. Joseph Superior
                                                                 Court
      State of Indiana,                                          The Hon. Jenny Pitts Manier, Judge
                                                                 Trial Court Cause No. 71D02-1503-
      Appellee-Plaintiff.
                                                                 CM-1075




      Bradford, Judge.



                                            Case Summary
[1]   On March 27, 2015, Appellant-Defendant Tasha Subili was on the property of

      the South Bend International Airport (“the Airport”) after having been told she

      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-212 | August 18, 2016      Page 1 of 6
      was no longer welcome there without legitimate business. Subili approached

      Mark Eads and told him that she needed money to get to LaPorte, Indiana, and

      said she had found a driver willing to take her there for $60. As Eads attempted

      to verify Subili’s story with the taxi driver that Subili indicated, Subili took a

      $50 bill from Eads’s hand without authorization. Appellee-Plaintiff the State of

      Indiana charged Subili with criminal trespass and criminal conversion, both

      Class A misdemeanors. The trial court found Subili guilty as charged and

      sentenced her to 270 days of incarceration for each conviction, to be served

      concurrently, and ordered restitution of $50. Subili contends that the State

      failed to produce sufficient evidence to sustain either of her convictions.

      Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On January 29, 2015, Matthew Willis, who works as a police officer,

      emergency medical technician, and firefighter at the Airport, responded to a

      report of a woman yelling at the taxi stand. Officer Willis arrived and found

      Subili walking nearby. Officer Willis recognized Subili from an incident nine

      days previously, when he had told her that if she came back to the Airport

      “scamming people for money” and did not have an appropriate ticket, she

      would be issued a trespass order. Consequently, when Officer Willis

      encountered Subili on January 29, 2015, and verified that she did not have a

      ticket, he issued her a trespass order. The “Notice of Trespass” notified Subili

      that her patronage was no longer welcome at the Airport and that if she entered


      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-212 | August 18, 2016   Page 2 of 6
      the premises again without a valid ticket for a mode of transportation available

      at the Airport, she would be prosecuted for trespass and subject to a fine and/or

      incarceration. Officer Willis testified that it was “common practice” to give

      copies of trespass orders to those they were issued to and that he told Subili she

      was no longer welcome at the Airport if she “was not conducting business as far

      as those planes, trains [or] buying a ticket[.]” Tr. p. 18-19. The Notice of

      Trespass, admitted as State’s Exhibit 1, indicates that it was served on Subili.


[3]   On March 27, 2015, Eads was at the Airport to pick up his mother when he was

      approached by Subili. Subili told Eads that she needed money to get to LaPorte

      and that she had found a taxi driver willing to take her for $60. Eads told Subili

      that he wanted to meet the taxi driver, and the duo walked to a taxi, into which

      Subili “crawled[.]” Tr. p. 22. As Eads questioned the driver, who was

      “nodding his head no[,]” Subili reached out and “snatched” a $50 bill that Eads

      had in his hand. Tr. p. 22. At that point, the driver exited the taxi and, along

      with Eads, held the back doors of the taxi, preventing Subili’s escape. Subili

      “turned into a wild cat in the back of that taxi [and] was attempting to kick the

      windows out and everything out.” Tr. p. 22. Eventually, police arrived and

      arrested Subili. At no point did Eads tell Subili that she could have the $50 bill

      and, in fact, specifically told her that he would only give it to the taxi driver.


[4]   On March 30, 2015, the State charged Subili with criminal trespass and

      criminal conversion, both Class A misdemeanors. On October 8, 2015, the trial

      court found Subili guilty as charged and sentenced her to 270 days of



      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-212 | August 18, 2016   Page 3 of 6
      incarceration for each conviction, to be served concurrently, and ordered

      restitution of $50.


                                 Discussion and Decision
[5]   Subili contends that the State failed to produce sufficient evidence to sustain

      either of her convictions. When reviewing the sufficiency of the evidence, we

      neither weigh the evidence nor resolve questions of credibility. Jordan v. State,

      656 N.E.2d 816, 817 (Ind. 1995). We look only to the evidence of probative

      value and the reasonable inferences to be drawn therefrom which support the

      verdict. Id. If from that viewpoint there is evidence of probative value from

      which a reasonable trier of fact could conclude that the defendant was guilty

      beyond a reasonable doubt, we will affirm the conviction. Spangler v. State, 607
N.E.2d 720, 724 (Ind. 1993).


                                       I. Criminal Trespass
[6]   Indiana Code subsection 35-43-2-2(b)(1) provides, in part, that “[a] person who

      … not having a contractual interest in the property, knowingly or intentionally

      enters the real property of another person after having been denied entry by the

      other person or that person’s agent …. commits criminal trespass, a Class A

      misdemeanor.” “A person has been denied entry under subsection (b)(1) when

      the person has been denied entry by means of … personal communication, oral

      or written[.]” Ind. Code § 35-43-2-2(c)(1).


[7]   Subili contends that the State failed to establish that Officer Willis actually

      served the Notice of Trespass on her on January 29, 2015, even though the
      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-212 | August 18, 2016   Page 4 of 6
      Notice indicates that it was served on her. Officer Willis, however, testified

      that it was “common practice” to serve Notices of Trespass, which gives rise to

      a reasonable inference that this was done on January 29, 2015. In any event,

      Indiana Code subsection 35-43-2-2(c) provides that a person may be denied

      entry through oral personal communication, and Officer Willis testified that he

      told Subili that she was no longer welcome on Airport property without a valid

      reason to be there. Subili points to her testimony that she was at the Airport to

      meet a friend for a drink before travelling to LaPorte. The trial court was under

      no obligation to credit this testimony and did not. Subili’s argument is nothing

      more than an invitation to reweigh the evidence, which we will not do.


                                   II. Criminal Conversion
[8]   Subili also contends that the State failed to produce sufficient evidence to

      support her conviction for criminal conversion. “A person who knowingly or

      intentionally exerts unauthorized control over property of another person

      commits criminal conversion, a Class A misdemeanor.” Ind. Code § 35-43-4-

      39(a). Subili’s argument seems to be that the State’s proof fails because there is

      no evidence that the $50 bill was found on her person after her arrest. Subili

      cites to no authority for the proposition that the converted property must be

      found on a defendant in order to support a conviction for criminal conversion.

      Eads testified that he specifically told Subili that he would only give the $50 bill

      to the taxi driver and that Subili subsequently took it from his hand. The trial

      court was entitled to credit this testimony and did so. Again, Subili’s argument

      amounts to an invitation to reweigh the evidence, which we will not do.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-212 | August 18, 2016   Page 5 of 6
[9]   We affirm the judgment of the trial court.


      Pyle, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1601-CR-212 | August 18, 2016   Page 6 of 6